DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3, 4, 8, 9 and 11-13 are pending.
	Claims 2, 5-7 and 10 have been cancelled.
	Claims 1 and 12 has been amended.
Claims 1, 3, 4, 8, 9 and 11-13 are examined on the merits. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The rejection of claims 1, 3, 4, 8, 9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Bacha et al., US 2014/0221442 A1 (published August 7, 2014), and further in view of Resistance, Surgery & Radiation Therapy entry (September 9, 2014), Keunen et al. (PNAS 108(9): 3749-3754, March 1, 2011) and Zagzag et al. (Cancer 88: 2606-2618, 2000) is maintained.
	Applicants state “[t]here is no motivation to modify Bacha to meet the order for administering a DNA crosslinking hexitol derivative immediately following the VEGF inhibitor
under hypoxic conditions” and the references individually or in combination do not teach the claimed invention, see page 6 of the Remarks submitted April 20, 2022.  In support of their conclusion, Applicants note what each reference teaches and contrasts to the claimed invention by pointing out the blog article, Zagzag, and Keunen noting while all the references teach some aspects of the claimed invention, they fail to teach or suggest any use of a DNA crosslinking hexitol derivative, provide guidance or motivation to one skilled in the art, see page 7 of the Remarks.  
	Applicants assert “the Office failed to describe, and the cited references failed to explain, why the specific ordering of a DNA crosslinking hexitol derivative and a VEGF inhibitor would be critical to target the HIF-la pathway to disrupt tumor cells’ glycolytic metabolism, reduce increased tumor hypoxia, or counter the effect of VEGF inhibitors. Specifically, the Office failed to explain why the combination would have the same effect as administering both compounds concurrently, administering the VEGF inhibitor immediately after the DNA crosslinking hexitol derivative, or any of the other numerous possibilities, e.g., waiting a certain period of time between administering the VEGF inhibitor and the DNA crosslinking hexitol derivative” see page 8 of the Remarks. 
	Applicants’ arguments maintain “[o]ne skilled in the art would not optimize the order for administering a DNA crosslinking hexitol derivative and a VEGF inhibitor to meet the features of Claim 1” and “[t]he Office has not shown that the order of administering a DNA crosslinking hexitol derivative and a VEGF inhibitor under hypoxic conditions is a result effective variable”, see page 9 of the Remarks.  
Applicants conclude arguments, “[d]ianhydrogalactitol unexpectedly retained its activity in hypoxic cells” and the claimed invention is “…not obvious in view of the cited prior art because there is no teaching or suggestion in the cited art that would motivate one skilled in the art to administer a DNA crosslinking hexitol derivative immediately following a VEGF inhibitor under hypoxic conditions. Further, one skilled in the art would not optimize the order of administering a DNA crosslinking hexitol derivative and a VEGF inhibitor under hypoxic conditions to meet the features of Claim 1 because the Office has not demonstrated, and the prior art does not teach, that the order of administering the claimed compounds is a result effective variable. Finally, the unexpected uptake of a hexitol derivative under hypoxic conditions provides additional support for non-obviousness”, see the Summary on page 11 of the Remarks. 
	Applicants’ arguments and points of view have been carefully considered but fail to persuade.
	Applicants have not presented evidence establishing the properties/functions/characteristics of the claimed invention and the combination of the prior art differ to such an extent that any differences are unexpected. 
	Keunen makes clear administering anti-VEGF treatment, such as the bevacizumab (bev) in the treatment of glioblastoma has shown promising results such as “it is well tolerated, shows a high radiological response rate, and possibly an increase in median progression-free survival compared with historical controls” and “…[induces] a strong depletion of large-and intermediate-sized blood vessels with subsequent reduction in vascular leakage and intratumor blood flow”, see page 3749, abstract and 2nd column, 1st paragraph; and page 3751, 2nd column, Increased…section; and page 3753, 1st column.  
However, VEGF treatment with “bev increases tumor cell invention, as well as tumor hypoxia and leads to glycolysis and activates alternative angiogenic pathways and molecular functions associated with stem cell biology and the invasive phenotype”, see page 3751, 2nd column, Increased…section; and page 3753, 1st column.
	Keunen also makes clear that this “…anti-angiogenic therapy could benefit from the adjuvant delivery of drugs targeting the HIF1 and PI3K/Akt pathways or directly interfering with the glycolytic metabolism of tumor cells” and “such drugs have shown promising results for the treatment of malignant glioma both in experimental models and in patients”, bridging paragraph of columns 1 and 2 on page 3753.  Hence, the administration of a DNA crosslinking hexitol derivative such as those taught in Bacha to target such aberrant pathways, particularly those involved in glycolysis would benefit patients with TP53 and IDH1 mutations. Both of these mutant oncogenes are able to activate glycolysis, see sections 0149-0156 of Bacha.  Bacha teaches the hexitol derivatives should be administered in a manner that would provide improvement for the treatment of GBM, see sections 0149-0156.  Therein lies the impetus to administer the DNA crosslinking hexitol derivative after the administration of bev under hypoxic conditions.
	One of ordinary skill in the art would have been motivated to administer the therapeutic
agents within the particular administration order cited in the claims with a reasonable expectation
of success by teachings well known and noted herein that dosages and/or manner of any pharmaceutical composition may be adjusted and optimized. And while Applicants argue the particular order of administration of each of these agents is not taught by the references, one of ordinary skill in the art has been provided the general guidance and motivation to modify the combination of previously successful anti-cancer agents in light of the targeted treatment taught in all the references as the prior art leads a POSA to the parameters set forth in the claims. Adjustment of the dosing schedule would be within the purview of the clinician/scientist and reasonable to implement in order to reasonably to determine the best clinical practice, clinical parameters and clinical outcome.  Accordingly, the rejection is maintained.
Bacha teaches treating [glioblastoma] GBM with the combination of a substituted hexitol derivative such as dianhydrogalactitol and avastin (a VEGF inhibitor), see page 4, sections 0078, 0079 and 0082; page 10, section 0149; section 0156 bridging pages 11 and 12; page 19, sections 0373 and 0401; and page 20, section 0422.  The combination therapy can prevent or limit metastatic spread in additional malignancies of the central nervous system, see page 10, section 0149. Additional DNA crosslinking hexitol derivatives include diacetyldianhydrogalactitol and dibromodulcitol, see page 29, section 0701.  All DNA crosslinking hexitol derivatives herein can be used in combination with a number of VEGF inhibitors, see page 29, 0701-0704 and 0732. “VEGF inhibitors include bevacizumab (Avastin), which is a monoclonal antibody against VEGF, itraconazole, and suramin, as well as batimastat and marimastat, which are matrix metalloproteinase inhibitors, and cannabinoids and derivatives thereof.”, see page 3, section 0027; page 20, section 0422.
	GBM patients that would benefit from the taught treatment may have mutations in at least one gene selected from the group consisting of tumor protein P53 (TP53) and isocitrate dehydrogenase 1 (IDH1), as well as patients characterized by the presence of IDH1 wild-type gene, see page 10, section 0150.  
	Any one of the DNA crosslinking hexitol derivatives, as well as the VEGF inhibitors can be contained within pharmaceutical compositions including pharmaceutically acceptable carriers or excipients, see Bacha page 31, section 0879; and page 32, section 0885. 
Bacha does not teach the claimed method for treatment, wherein the DNA hexitol derivative is administered immediately following the VEGF inhibitor under hypoxic conditions and the pharmaceutical composition comprises the DNA crosslinking hexitol derivative combined with the carrier in a first container and the VEGF inhibitor combined with the carrier in a second container, wherein the carrier in the first container can be the same or different as the carrier in the second container.
However, the entry posted in Resistance, Surgery & Radiation Therapy teaches growing brain tumors and mutated cells with malfunctioning p53 tumors have a decreased level of oxygen”, thereby brain tumors are within an in vivo hypoxic environment, see 1st paragraph.
Zagzag teaches there is “[e]xpression of hypoxia-inducible factor 1 in brain tumors”, see title. 
Keunen teaches anti-VEGF treatment such as the VEGF inhibitors taught by Bacha leads to a more hypoxic tumor microenvironment for glioblastoma, a brain cancer increasing tumor invasion, see title and abstract on page 3750.  Consequently, the increased hypoxia induces glycolysis in the brain tumor cells, as well as enhances tumor cell invasion into the normal brain and activated alternative angiogenic pathways, see page 3749, abstract; column 2, 1st paragraph; and page 3751, Increased…section.  The “…metabolic shift in the tumor toward glycolysis, reflected by both an increase in lactate production and stabilization of hypoxia-inducible factor 1 (HIF1), and is accompanied by a dramatic increase in cell invasion into the normal brain”, see last sentence in 1st paragraph of column 2 on page 3749. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to formulate and administer one of the DNA crosslinking hexitol derivatives immediately after the VEGF inhibitor in a first container and second container, respectively to target the HIF1 pathway to disrupt the glycolytic metabolism of the tumor cells and reduce the increased tumor hypoxia, see Bacha, pages 31-34; Keunen, page 3752, column 2, 1st complete sentence; and Zagzag abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references and administer the two therapeutic agents in this particular order to counter VEGF agents effects of “…increased hypoxia and increased invasive potential”, see Keunen, page 3753, 1st column, 1st complete sentence.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bacha with the additional references to arrive at the specified treatment dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably arrive at best clinical outcome, as well as improvement of therapeutic effectiveness, see Bacha in its entirety and particularly, page 9, section 0145-page 37, section 0952.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that combinatorial anti-angiogenic treatment of GBM is effective and required in order to target signaling and metabolic pathways linked to the glycolytic phenotype, HIF1, see all references in their entirety, particularly, Keunen, last sentence in abstract and page 3753; and Zagzag, page 2616, HIF-1…section. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Bacha that administering a combination of therapeutic agents for cancer treatment is effective and may require modification in the administration schedule in order to“…provide a more than additive or synergistic improvement in efficacy…”, as well as abate vascular remodeling induced by anti-VEGF treatment, see Bacha entire document, particularly page 11, section 0156l and Keunen abstract.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






7.	The nonstatutory double patenting rejection over claims 1, 3, 4, 8, 9 and 11-13 as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 9,814,693 B2 (issued November 14, 2017), in further in view of Bacha et al., US 2014/0221442 A1 (published August 7, 2014), and Resistance, Surgery & Radiation Therapy entry (September 9, 2014), Keunen et al. (PNAS 108(9): 3749-3754, March 1, 2011) and Zagzag et al. (Cancer 88: 2606-2618, 2000) is maintained.  
	Applicants assert for the reasons of record “…described under heading [II], the combination of [references] similar to the ‘693 patent, do not teach or suggest the specific order of administering a DNA crosslinking hexitol derivative and a VEGF inhibitor under hypoxic conditions”, see first paragraph on page 12 of the Remarks submitted April 20, 2022.
	However, the 103 rejection is maintained for the reasons therein and accordingly this instant rejection is maintained.
Both sets of claims teach treating a malignancy of the brain, wherein the therapeutic agent is dianhydrogalactitol in a pharmaceutical composition.
The claims of '693 do not teach administration of a VEGF inhibitor, wherein dianhydrogalactitol is administered immediately following the VEGF inhibitor under hypoxic conditions and the pharmaceutical composition comprises the DNA crosslinking hexitol derivative combined with the carrier in a first container and the VEGF inhibitor combined with the carrier in a second container, wherein the carrier in the first container can be the same or different as the carrier in the second container.
However, Bacha teaches treating glioblastoma with the combination of a substituted
hexitol derivative such as dianhydrogalactitol, and avastin (a VEGF inhibitor).  The entry posted in Resistance, Surgery & Radiation Therapy teaches growing brain tumors and mutated cells with malfunctioning p53 tumors have a decreased level of oxygen”, thereby brain tumors are within an in vivo hypoxic environment, see 1st paragraph.
Zagzag teaches there is “[e]xpression of hypoxia-inducible factor 1 in brain tumors”, see title. 
Keunen teaches anti-VEGF treatment such as the VEGF inhibitors taught by Bacha leads to a more hypoxic tumor microenvironment for glioblastoma, a brain cancer increasing tumor invasion, see title and abstract on page 3750.  Consequently, the increased hypoxia induces glycolysis in the brain tumor cells, as well as enhances tumor cell invasion into the normal brain and activated alternative angiogenic pathways, see page 3749, abstract; column 2, 1st paragraph; and page 3751, Increased…section.  The “…metabolic shift in the tumor toward glycolysis, reflected by both an increase in lactate production and stabilization of hypoxia-inducible factor 1(HIF1), and is accompanied by a dramatic increase in cell invasion into the normal brain”, see last sentence in 1st paragraph of column 2 on page 3749. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to formulate and administer one of the DNA crosslinking hexitol derivatives immediately after the VEGF inhibitor in a first container and second container, respectively to target the HIF1pathway to disrupt the glycolytic metabolism of the tumor cells and reduce the increased tumor hypoxia, see Bacha, pages 31-34; Keunen, page 3752, column 2, 1st complete sentence; and Zagzag abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references and administer the two therapeutic agents in this particular order to counter VEGF agents effects of “…increased hypoxia and increased invasive potential”, see Keunen, page 3753, 1st column, 1st complete sentence.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bacha with the additional references to arrive at the specified treatment dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably arrive at best clinical outcome, as well as improvement of therapeutic effectiveness, see Bacha in its entirety and particularly, page 9, section 0145-page 37, section 0952.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that combinatorial anti-angiogenic treatment of GBM is effective and required in order to target signaling and metabolic pathways linked to the glycolytic phenotype, HIF1, see all references in their entirety, particularly, Keunen, last sentence in abstract and page 3753; and Zagzag, page 2616, HIF-1…section. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Bacha that administering a combination of therapeutic agents for cancer treatment is effective and may require modification in the administration schedule in order to“…provide a more than additive or synergistic improvement in efficacy…”, as well as abate vascular remodeling induced by anti-VEGF treatment, see Bacha entire document, particularly page 11, section 0156l and Keunen abstract.





8.	The nonstatutory double patenting rejection over claims 1, 3, 4, 8, 9 and 11-13 as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,026,914 B2 (issued June 8, 2021) further in view of Bacha et al., US 2014/0221442 A1 (published August 7, 2014), and Resistance, Surgery & Radiation Therapy entry (September 9, 2014), Keunen et al. (PNAS 108(9): 3749-3754, March 1, 2011) and Zagzag et al. (Cancer 88: 2606-2618, 2000) is maintained.
	Applicants assert for the reasons of record “…described under heading [II], the combination of [references] similar to the ‘693 patent, do not teach or suggest the specific order of administering a DNA crosslinking hexitol derivative and a VEGF inhibitor under hypoxic conditions”, see first paragraph on page 12 of the Remarks submitted April 20, 2012.
	However, the 103 rejection is maintained for the reasons therein and accordingly this instant rejection is maintained.
Both sets of claims teach treating a malignancy of the brain, wherein the therapeutic agent is dianhydrogalactitol in a pharmaceutical composition.  GBM patients had previously been treated and failed bevacizumab treatment, see page 37, last sentence before section 0946.
The claims of '914 do not teach administration of a VEGF inhibitor, wherein dianhydrogalactitol is administered immediately following the VEGF inhibitor under hypoxic conditions and the pharmaceutical composition comprises the DNA crosslinking hexitol derivative combined with the carrier in a first container and the VEGF inhibitor combined with the carrier in a second container, wherein the carrier in the first container can be the same or different as the carrier in the second container.
However, Bacha teaches treating glioblastoma with the combination of a substituted
hexitol derivative such as dianhydrogalactitol, and avastin (a VEGF inhibitor).  The entry posted in Resistance, Surgery & Radiation Therapy teaches growing brain tumors and mutated cells with malfunctioning p53 tumors have a decreased level of oxygen”, thereby brain tumors are within an in vivo hypoxic environment, see 1st paragraph.
Zagzag teaches there is “[e]xpression of hypoxia-inducible factor 1 in brain tumors”, see title. 
Keunen teaches anti-VEGF treatment such as the VEGF inhibitors taught by Bacha leads to a more hypoxic tumor microenvironment for glioblastoma, a brain cancer increasing tumor invasion, see title and abstract on page 3750.  Consequently, the increased hypoxia induces glycolysis in the brain tumor cells, as well as enhances tumor cell invasion into the normal brain and activated alternative angiogenic pathways, see page 3749, abstract; column 2, 1st paragraph; and page 3751, Increased…section.  The “…metabolic shift in the tumor toward glycolysis, reflected by both an increase in lactate production and stabilization of hypoxia-inducible factor 1 (HIF1), and is accompanied by a dramatic increase in cell invasion into the normal brain”, see last sentence in 1st paragraph of column 2 on page 3749. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to formulate and administer one of the DNA crosslinking hexitol derivatives immediately after the VEGF inhibitor in a first container and second container, respectively to target the HIF1 pathway to disrupt the glycolytic metabolism of the tumor cells and reduce the increased tumor hypoxia, see Bacha, pages 31-34; Keunen, page 3752, column 2, 1st complete sentence; and Zagzag abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references and administer the two therapeutic agents in this particular order to counter VEGF agents effects of “…increased hypoxia and increased invasive potential”, see Keunen, page 3753, 1st column, 1st complete sentence.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bacha with the additional references to arrive at the specified treatment dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably arrive at best clinical outcome, as well as improvement of therapeutic effectiveness, see Bacha in its entirety and particularly, page 9, section 0145-page 37, section 0952.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that combinatorial anti-angiogenic treatment of GBM is effective and required in order to target signaling and metabolic pathways linked to the glycolytic phenotype, HIF1, see all references in their entirety, particularly, Keunen, last sentence in abstract and page 3753; and Zagzag, page 2616, HIF-1…section. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Bacha that administering a combination of therapeutic agents for cancer treatment is effective and may require modification in the administration schedule in order to“…provide a more than additive or synergistic improvement in efficacy…”, as well as abate vascular remodeling induced by anti-VEGF treatment, see Bacha entire document, particularly page 11, section 0156l and Keunen abstract.



Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday and occasionally Saturday evenings.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
01 July 2022
/Alana Harris Dent/
Primary Examiner, Art Unit 1643